Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2022 has been entered.
 
Response to Amendment
	The amendment filed on 9/13/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 22-24, 33 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowara FCTS4 pump brochure from 2012 (hereafter “Lowara” and accessible at https://fortek.eu/wp-content/uploads/2016/11/fcfct-td-en.pdf) in view of Englesson (US 2,810,345) and Peters (D32,454S) and in further view of Granet (US 4,177,018).
Claims 1 and 33:  Lowara discloses a pump unit (see Figures below) and a method of operating such comprising a casing including a suction flange (“A”) and a discharge flange (“B”); a first pump impeller within the casing (inherently driven by one of the motors); a second pump impeller within the casing (inherently driven by the other of the motors) and provides a parallel hydraulic path to the first pump impeller (see Figures below); a first suction bay (“1SB”) hydraulically fed from the suction flange, and a second suction bay (“2SB”) hydraulically fed from the suction flange; a first exterior flange (see below) which has a first flattened surface and is attached to the first suction bay, wherein the first exterior flange extends lower than the suction flange and the discharge flange when the pump unit is vertically oriented; a second exterior flange (see Figure below) which has a second flattened surface and is attached to the second suction bay, wherein the second exterior flange extends lower than the suction flange and the discharge flange when the pump unit is vertically oriented (see Figures below); wherein the first exterior flange and the second exterior flange are horizontally aligned when the pump unit is vertically oriented (see Figure below), so that the first exterior flange and the second exterior flange collectively provide a flat bottom surface (see Figure below)Page 2 of 14; and wherein the suction flange and the discharge flange are floating and above the first exterior flange and the second exterior flange when the pump unit is vertically oriented (see Figures below).
It can be inferred but is not explicit from Lowara’s figure that its first pump impeller is configured to concurrently rotate in opposite rotational direction to the second pump impeller from Lowara’s outer volute positionings.  Englesson, which depicts the inner workings of a similarly situated dual motor pump, also teaches via casing geometry that its first pump impeller is configured to concurrently rotate in opposite rotational direction to the second pump impeller (as can be appreciated from its outside volute casing positioning shown in Figs. 1-2, the impellers will necessarily rotate in opposite directions in order to channel the flow in a combined manner via 6).  As such, it would have been obvious before the effective filing date of the invention to operate the impellers in Lowara like that in Englesson in order to provide a combined output flow towards the exit.
Lowara also does not disclose that its first exterior flange and second exterior flange have a flat cross shape that collectively define the flat bottom surface.  However, Peters discloses a pump stand which uses a flat cross shape to define a bottom surface (Fig. 2).  It would have been obvious before the effective filing date of the invention to a skilled artisan to utilize the cross shape from Peters for the flat bottom surface in each of the first and second exterior flanges in Lowara as the shape further prevents tipping in both front/back and left/right side directions as well as spreads the force from the weight of the pump over a larger area reducing the pressure that could damage/crack underlayment/flooring.
Finally, Lowara does not disclose a first back pressure activated flow prevention flap to permit flow from the first pump impeller to the discharge flange and which is rotatable; a second back pressure activated flow prevention flap to permit flow from the second pump impeller to the discharge flange and which is independently rotatable from the first back pressure activated flow prevention flap, wherein the first back pressure activated flow prevention flap abuts the second back pressure activated flow prevention flap when one or both are rotated towards each other.  However, Granet teaches a dual pump arrangement (Figs. 1-2) which utilizes a first back pressure activated flow prevention flap (8) to permit flow from a first pump impeller to the discharge flange and which is rotatable (see Figs. 1-2); a second back pressure activated flow prevention flap (9) to permit flow from the second pump impeller to the discharge flange and which is independently rotatable from the first back pressure activated flow prevention flap (see Figs. 1-2), wherein the first back pressure activated flow prevention flap (8) abuts the second back pressure activated flow prevention flap (9) when one or both are rotated towards each other (Figs. 1-2).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include back pressure activated flow prevention flaps as taught by Granet into the apparatus of Lowara to provide flow rate controls between the two pumps (see col. 2, lines 46-52).

    PNG
    media_image1.png
    799
    662
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    799
    662
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    573
    753
    media_image2.png
    Greyscale

Claim 2:  Lowara, Englesson, Peters and Granet teach the previous limitations.  Englesson further teaches a second pump impeller that is radially inline with the first pump impeller (see Figs. 1-2, 8).
Claim 3:  Lowara, Englesson, Peters and Granet teach the previous limitations.  Englesson further teaches a second pump impeller that is horizontally inline with the first pump impeller (see Figs. 1-2, 8).
Claim 4:  Lowara, Englesson, Peters and Granet teach the previous limitations.  Englesson further teaches a casing that Page 2 of 10includes a first volute (8) which houses the first pump impeller and hydraulically fed from the first suction bay and a second volute (9) which houses the second pump impeller and hydraulically fed from the second suction bay (see Figs. 1-3, 8).  
Claim 6:  Lowara, Englesson, Peters and Granet teach the previous limitations.  Englesson further teaches a casing that has a flattened bottom (see Fig. 1, note flattened portion of casing below 8/9).
Claim 22:  Lowara, Englesson, Peters and Granet teach the previous limitations.  On the basis of mirrored symmetry/size, Englesson further discloses that hydraulic characteristics of the casing and each pump impeller would provide hydraulically identical net flow and head pressure upon identical speed rotation of each pump impeller (see Figs. 1-3, 6-8).
Claim 23:  Lowara, Englesson, Peters and Granet teach the previous limitations.  On the basis of mirrored symmetry/size, Englesson further discloses that hydraulic characteristics of the casing and each pump impeller would provide hydraulically identical and opposite paths upon identical speed rotation of each pump impeller.
Claim 24:  Lowara, Englesson, Peters and Granet teach the previous limitations.  Englesson further discloses that the casing is substantially symmetrical (see Figs. 1-3, 8).
Claim 53:  Lowara, Englesson, Peters and Granet teach the previous limitations.  Englesson further discloses that the casing comprises a sealed casing (see Figs. 1-3, 6-8, Examiner noting tight joints in casing).
Claims 7-9, 13-15, 17-18, 34 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowara FCTS4 pump brochure from 2012 (hereafter “Lowara” and accessible at https://fortek.eu/wp-content/uploads/2016/11/fcfct-td-en.pdf) in view of Englesson (US 2,810,345) and Peters (D32,454S) and Granet (US 4,177,018) and in further view of Acosta (WO2014089694, Examiner using the US equivalent, US 9,823,627, for purposes of this examination).
Claim 7:  Lowara, Englesson, Peters and Granet teach the previous limitations.  Lowara discloses first and second motors (see Lowara Figures) to rotate the first and second impellers, respectively, but does not disclose that the motors are of the variable speed type.  However, Acosta teaches using a variable speed motor to drive pumps (see col. 3, lines 18-20; col. 4, lines 26-27).  It would have been obvious before the effective filing date of the invention to a skilled artisan to use variable speed type motor like those disclosed in Acosta into the apparatus of Lowara in order to allow the multiple pumps to operate at various desired flow outputs.
Claim 8:  Lowara, Englesson, Peters, Granet and Acosta teach the previous limitations.  Acosta further teaches at least one controller (108a/108b) configured to control a first variable speed motor and a second variable speed motor (Fig. 1).  As mentioned previously with respect to claim 7, it would have been obvious before the effective filing date of the invention to a skilled artisan to use controllers (with the variable speed type motor) like those disclosed in Acosta into the apparatus of Lowara in order to allow the multiple pumps to operate at various desired flow outputs.
Claim 9:  Lowara, Englesson, Peters, Granet and Acosta teach the previous limitations.  Acosta further teaches that control of the pump impellers are co-ordinated so that combined output achieves a setpoint (see col. 5, lines 31-38).
Claim 13:  Lowara, Englesson, Peters, Granet and Acosta teach the previous limitations.  Acosta further teaches at least one internal sensor of the pump unit for detecting one or more device variables of each variable speed motor, including a speed variable and a power variable (see col. 5, lines 44-65); wherein the at least one controller is configured to correlate, for each variable speed motor, the detected one or more device variables to one or more output variables, and Page 3 of 10co-ordinate control of each of the variable speed motors to operate their respective pump impellers to co-ordinate one or more output variables for the combined output to achieve a setpoint (col. 9, lines 59-67 through col. 10, lines 1-12 and lines 23-35).
Claim 14:  Lowara, Englesson, Peters, Granet and Acosta teach the previous limitations.  Acosta further teaches a first controller (108a) configured to control the first variable speed motor and a second controller (108b) configured to control the second variable speed motor.  
Claim 15:  Lowara, Englesson, Peters, Granet and Acosta teach the previous limitations.  Acosta further teaches that the first controller is configured to communicate with the second controller (see Figs. 6-7).  
Claim 17:  Lowara, Englesson, Peters, Granet and Acosta teach the previous limitations.  Acosta further teaches that the first controller and the second controller are configured to control the respective pump impellers in any symmetrical or asymmetrical range of parallel flow operation of both pump impellers (Figs. 2, 6-7, col. 5, lines 30-55, col. 6, lines 45-67, col. 13, lines 33-67).
Claim 18:  Lowara, Englesson, Peters, Granet and Acosta teach the previous limitations.  Acosta further teaches that the first controller and the second controller are configured to control the respective pump impeller in a range of 0% to 100% of motor speed (Figs. 2, 6-7, col. 5, lines 30-55, col. 6, lines 45-67, col. 7, lines 18-45, col. 13, lines 33-67, Examiner noting that speed control need only occur between 0% to 100% which occurs when the pumps are controlled to output varying flow amounts).
Claim 34:  Lowara, Englesson, Peters, Granet and Acosta teach the previous limitations.  Acosta further teaches that control of the pump impellers are co-ordinated so as to control respective one or more output variables so that combined output achieves a setpoint (see col. 5, lines 31-38, lines 44-64).
Claim 38:  Lowara discloses a pump unit (see Figures above) and a method of operating such comprising a casing including a suction flange (“A”) and a discharge flange (“B”), a first pump impeller within the casing (inherently driven by one of the motors), a second pump impeller within the casing (inherently driven by one of the motors) and provides a parallel hydraulic path to the first pump impeller (see Figures below), a first suction bay (“1SB”) hydraulically fed from the suction flange, and a second suction bay (“2SB”) hydraulically fed from the suction flange, Page 7 of 14wherein the pump unit includes a first exterior flange (see Figures above) which has a first flattened surface and is attached to the first suction bay, wherein the first exterior flange extends lower than the suction flange and the discharge flange when the pump unit is vertically oriented (see Figures above), wherein the pump unit includes a second exterior flange (see Figures above) which has a second flattened surface and is attached to the second suction bay, wherein the second exterior flange extends lower than the suction flange and the discharge flange when the pump unit is vertically oriented (see Figures above), wherein the first exterior flange and the second exterior flange are horizontally aligned when the pump unit is vertically oriented (see Figures above), so that the first exterior flange and the second exterior flange collectively provide a flat bottom surface (see Figures above); and wherein the suction flange and the discharge flange are floating and above the first exterior flange and the second exterior flange when the pump unit is vertically oriented (see Figures above).
It can be inferred but is not explicit from Lowara’s figure that its first pump impeller is configured to concurrently rotate in opposite rotational direction to the second pump impeller from Lowara’s outer volute positionings.  Englesson, which depicts the inner workings of a similarly situated dual motor pump, also teaches via casing geometry that its first pump impeller is configured to concurrently rotate in opposite rotational direction to the second pump impeller (as can be appreciated from its outside volute casing positioning shown in Figs. 1-2, the impellers will necessarily rotate in opposite directions in order to channel the flow in a combined manner via 6).  As such, it would have been obvious before the effective filing date of the invention to operate the impellers in Lowara like that in Englesson in order to provide a combined output flow towards the exit.
Lowara also does not disclose that its first exterior flange and second exterior flange have a flat cross shape that collectively define the flat bottom surface.  However, Peters discloses a pump stand which uses a flat cross shape to define a bottom surface (Fig. 2).  It would have been obvious before the effective filing date of the invention to a skilled artisan to utilize the cross shape from Peters for the flat bottom surface in each of the first and second exterior flanges in Lowara as the shape further prevents tipping in both front/back and left/right side directions as well as spreads the force from the weight of the pump over a larger area reducing the pressure that could damage/crack underlayment/flooring.
Lowara does not disclose including a non-transitory computer readable medium having instructions stored thereon executable by one or more processors for operating a pump unit.  However, Acosta teaches operating pumps by using a non-transitory computer readable medium having instructions stored thereon executable by one or more processors for operating a pump unit (see col. 7, lines 66-67 through col. 8, lines 1-5 and lines 30-33, and col. 10, lines 1-10, Examiner noting the programming of a data map in a memory which has equivalency to non-transitory computer readable medium having instructions stored thereon executable by one or more processors).  It would have been obvious before the effective filing date of the invention to a skilled artisan to use control features like those disclosed in Acosta into the apparatus of Lowara in order to allow the multiple pumps to operate at various desired flow outputs.
Finally, Lowara does not disclose a first back pressure activated flow prevention flap to permit flow from the first pump impeller to the discharge flange and which is rotatable; a second back pressure activated flow prevention flap to permit flow from the second pump impeller to the discharge flange and which is independently rotatable from the first back pressure activated flow prevention flap, wherein the first back pressure activated flow prevention flap abuts the second back pressure activated flow prevention flap when one or both are rotated towards each other.  However, Granet teaches a dual pump arrangement (Figs. 1-2) which utilizes a first back pressure activated flow prevention flap (8) to permit flow from a first pump impeller to the discharge flange and which is rotatable (see Figs. 1-2); a second back pressure activated flow prevention flap (9) to permit flow from the second pump impeller to the discharge flange and which is independently rotatable from the first back pressure activated flow prevention flap (see Figs. 1-2), wherein the first back pressure activated flow prevention flap (8) abuts the second back pressure activated flow prevention flap (9) when one or both are rotated towards each other (Figs. 1-2).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include back pressure activated flow prevention flaps as taught by Granet into the apparatus of Lowara to provide flow rate controls between the two pumps (see col. 2, lines 46-52).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowara FCTS4 pump brochure from 2012 (hereafter “Lowara” and accessible at https://fortek.eu/wp-content/uploads/2016/11/fcfct-td-en.pdf) in view of Englesson (US 2,810,345) and Peters (D32,454S) and Granet (US 4,177,018) and Acosta (WO2014089694, Examiner using the US equivalent, US 9,823,627, for purposes of this examination) and in further view of Trawicki (US20140026598).
Claim 16:  Lowara, Englesson, Peters, Granet and Acosta teach the previous limitations.  Acosta’s controllers will necessarily have some kind of data input for adjusting pump operation control but is silent about the manner in which such input is implements and therefore lacks a first touchscreen on the casing for interaction with the first controller and further comprising a second touchscreen on the casing for interaction with the second controller.  However, Trawicki teaches a pump unit casing having a touchscreen (202/203) on the casing for input and/or output in association with the pump impeller (Fig. 2, paragraphs 38, 45).  A skilled artisan would recognize the utility in importing a controlling interface for each of the pumps/controllers in Lowara/Acosta in order to adjust pump settings, recognizing that Trawicki’s idea of including a touchscreen control for its pump casing can extend to include a touchscreen control for each pump entity.  It would have been obvious before the effective filing date of the invention to a skilled artisan to include touchscreen controls as taught by Trawicki into Lowara’s pumps as modified by Acosta so as to allow for easy adjustments of pump settings.
Claims 7-8, 10-12 and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowara FCTS4 pump brochure from 2012 (hereafter “Lowara” and accessible at https://fortek.eu/wp-content/uploads/2016/11/fcfct-td-en.pdf) in view of Englesson (US 2,810,345) and Peters (D32,454S) and Granet (US 4,177,018) and in further view of Fujii (US 5,566,709).
Claim 7:  Lowara, Englesson, Peters and Granet teach the previous limitations.  Lowara discloses first and second motors (see Lowara Figures above) to rotate the first and second impellers, respectively, but does not disclose that the motors are of the variable speed type.  However, Fujii teaches using a variable speed motor to drive pumps (see, e.g., Fig. 7 and the various speed operation depicted in Fig. 2 and 4).  It would have been obvious before the effective filing date of the invention to a skilled artisan to use variable speed type motors like those disclosed in Fujii into the apparatus of Lowara in order to allow the multiple pumps to operate at various desired flow outputs.
Claim 8:  Lowara, Englesson, Peters, Granet and Fujii teach the previous limitations.  Fujii further teaches at least one controller (26) configured to control a first variable speed motor and a second variable speed motor (e.g., Fig. 7).  As mentioned previously with respect to claim 7, it would have been obvious before the effective filing date of the invention to a skilled artisan to use controllers (with the variable speed type motor) like those disclosed in Fujii into the apparatus of Lowara in order to allow the multiple pumps to operate at various desired flow outputs.
Claim 10:  Lowara, Englesson, Peters, Granet and Fujii teach the previous limitations.  Fujii further teaches controlling pumps to rotate at an equal speed (see col. 5, lines 55-58).
Claim 11:  Lowara, Englesson, Peters, Granet and Fujii teach the previous limitations.  Fujii further teaches controlling pumps to rotate at different speeds (see col. 6, lines 40-44).
Claim 12:  Lowara, Englesson, Peters, Granet and Fujii teach the previous limitations.  Fujii further teaches controlling pumps to rotate at less than maximum speed (see col. 5, lines 60-65).
Claim 35:  Lowara, Englesson, Peters, Granet and Fujii teach the previous limitations.  Fujii further teaches controlling pumps to concurrently rotate at an equal speed see col. 5, lines 55-58).
Claim 36:  Lowara, Englesson, Peters, Granet and Fujii teach the previous limitations.  Fujii further teaches controlling pumps to concurrently rotate at different speeds (see col. 6, lines 40-44). 
Claim 37:  Lowara, Englesson, Peters, Granet and Fujii teach the previous limitations.  Fujii further teaches controlling pumps to concurrently rotate at less than maximum speed (see col. 5, lines 60-65).
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowara FCTS4 pump brochure from 2012 (hereafter “Lowara” and accessible at https://fortek.eu/wp-content/uploads/2016/11/fcfct-td-en.pdf) in view of Englesson (US 2,810,345) and Peters (D32,454S) and Granet (US 4,177,018) in further view of Trawicki (US20140026598).
Claim 19:  Lowara, Englesson, Peters and Granet teach the previous limitations.  Lowara does not disclose a first touchscreen on the casing for input and/or output in association with the first pump impeller or a second touchscreen on the casing for input and/or output in association with the second pump impeller.  However, Trawicki teaches a pump unit casing having a touchscreen (202/203) on the casing for input and/or output in association with the pump impeller (Fig. 2, paragraphs 38, 45).  A skilled artisan would recognize the utility in importing a controlling interface for each of the pumps in Lowara in order to adjust pump settings, recognizing that Trawicki’s idea of including a touchscreen control for its pump can extend to include a touchscreen control for each pump entity.  It would have been obvious before the effective filing date of the invention to a skilled artisan to include touchscreen controls as taught by Trawicki into Lowara’s pumps so as to allow for easy adjustments of pump settings.
Claim 20:  Lowara, Englesson, Peters, Granet and Trawicki teach the previous limitations.  Trawicki further teaches that its touchscreen is configured for commissioning and/or setup of a respective variable speed motor (420, see paragraph 45, Fig. 4, Examiner noting that a skilled artisan would recognize that Trawicki’s idea of touchscreen setup/control for its variable speed motor can extend to include a touchscreen control for each variable speed motor).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Examiner has included the newly found Granet reference to read upon the new claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746